Case 0:19-cv-61306-RAR Document 318 Entered on FLSD Docket 08/20/2021 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CV-61306-RAR

  JEAN EMMANUEL PIERRE-LOUIS, et al.,

         Plaintiffs,

  v.

  BAGGAGE AIRLINE GUEST SERVICES, INC., et al.,

         Defendants.
                                                                /

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon United States Magistrate Judge Jacqueline

  Becerra’s Report and Recommendation [ECF No. 316] (“Report”), filed on August 4, 2021. The

  Report recommends that the Court grant in part and deny in part Plaintiffs’ Motion for Attorneys’

  Fees and Costs [ECF No. 267]. See Report at 1. Specifically, the Report recommends that

  Plaintiffs be awarded a total of $140,683.08 in attorneys’ fees, and that their request for non-

  taxable costs be denied in its entirety. Id. Additionally, the Report recommends that Plaintiffs’

  request that sanctions be imposed against Defendants be denied and that Defendants’ Motion for

  Sanctions [ECF No. 284] be denied as well. Id. The Report properly notified the parties of their

  right to object to Magistrate Judge Becerra’s findings. Id. at 62. Plaintiffs timely filed Objections

  to the Report [ECF No. 317] (“Objections”) on August 18, 2021. The Court being fully advised

  in the premises, it is hereby

         ORDERED AND ADJUDGED that the Report [ECF No. 316] is AFFIRMED AND

  ADOPTED as explained herein.

                                        LEGAL STANDARD

         This Court reviews de novo the determination of any disputed portions of the Magistrate

  Judge’s Report. United States v. Powell, 628 F.3d 1254, 1256 (11th Cir. 2010). Any portions of
Case 0:19-cv-61306-RAR Document 318 Entered on FLSD Docket 08/20/2021 Page 2 of 3


  the Report to which no specific objection is made are reviewed only for clear error. Macort v.

  Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). A proper objection “identifie[s] specific

  findings set forth in the [Report] and articulate[s] a legal ground for objection.” Leatherwood v.

  Anna’s Linens Co., 384 F. App’x 853, 857 (11th Cir. 2010) (alterations and emphasis added;

  citations omitted).

                                              ANALYSIS

            Upon due consideration of the record, including Judge Becerra’s Report and Plaintiffs’

  Objections thereto, the Court overrules the Objections and adopts the Report. The Objections

  dispute the way in which Judge Becerra used her discretion to analyze several issues—but do not

  provide a basis for rejecting the Report. The Court finds that Judge Becerra’s 63-page Report

  thoughtfully addresses the issues briefed by the parties. Ultimately, after reviewing the Report,

  the Objections, and the pertinent portions of the record, the Court, in the exercise of its discretion,

  agrees with and adopts Judge Becerra’s detailed and well-reasoned findings of fact and conclusions

  of law.

                                            CONCLUSION

            For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

            1.     Plaintiffs’ Objections [ECF No. 317] are OVERRULED.

            2.     The Report [ECF No. 316] is AFFIRMED AND ADOPTED.

            3.     Plaintiffs’ Motion for Attorneys’ Fees and Costs [ECF No. 267] is GRANTED IN

  PART AND DENIED IN PART. Plaintiffs are hereby awarded a total of $140,683.08, but no

  additional costs. Plaintiffs shall prepare and submit to the Court a proposed Final Judgment

  awarding taxable costs after conferring with Defendants.

            4.     Further, Plaintiffs’ request that sanctions be imposed against Defendants is

  DENIED.

                                               Page 2 of 3
Case 0:19-cv-61306-RAR Document 318 Entered on FLSD Docket 08/20/2021 Page 3 of 3


        5.    Finally, Defendants’ Motion for Sanctions [ECF No. 284] is similarly DENIED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of August, 2021.



                                                      _________________________________
                                                      RODOLFO A. RUIZ II
                                                      UNITED STATES DISTRICT JUDGE




                                        Page 3 of 3
